ON MOTION FOR REARGUMENT.
On January 28, 1927, the following opinion was filed:
The statement in the opinion that "section 4251 first appears in L. 1913, c. 518, § 11," is incorrect. The statement in appellant's brief that § 4251 "is taken from section 11, chapter 518, Laws 1913," is more accurate. A provision like that embodied in G.S. 1923, § 4251, and L. 1913, p. 754, c. 518, § 11, is found in R.L. 1905, § 1793. There was an express repeal of § 1793 by L. 1913, p. 755, c. 518, § 15. Our misstatement does not change the result. It is still true that L. 1925, p. 434, c. 347, is a complete body of law upon the subject to which it pertains and that § 4251 is without application. With this explanation the motion for reargument is denied. *Page 420